DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “30” and “42” as recited in the specification for referring to “a bratwurst” and “a foot long sausage” cannot be found in the drawings.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” as shown in figure 2 has been used to designate both an end of the bun and a filling inside the bun.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Parth (US 20140272056) in view of “Aunt Millie’s Bakehouse,” “Flickr.com” and Smith’s Quality Meats.
Regarding claim 1, Parth teaches a bun assembly that is configured to contain a sausage and fluid condiments (see at least, paragraph 6 - “hot dog” “frankfurter”;  “including condiments, securely without spilling out”) said assembly comprising: a hot dog bun having a hot dog depression therein for containing a hotdog within said hot dog bun (see figure 31 and paragraph 6 which recite that both ends of the bun will be closed), said hot dog depression being closed at each end (see paragraph 6, which recites that both ends of the bun will be closed) wherein said hot dog bun is configured to inhibit fluid condiments from spilling from said hot dog bun (see paragraph 6 as discussed above).  
The above disclosed hot dog bun can also be construed as a bratwurst bun and therefore, can be construed has having “a bratwurst depression therein for containing a bratwurst within said bratwurst bun, said bratwurst depression being closed at each end wherein said bratwurst bun is configured to inhibit fluid condiments from spilling from 
Further regarding the claimed assembly comprising “a hot dog bun” and “a bratwurst bun” it is noted that the claimed assembly does not specifically recite that there are three different types of buns in the assembly, such that the hot dog bun and the bratwurst bun can be the same bun.  Nonetheless, it is further noted that as both bratwurst and hot dogs are known to be used with buns having a depression for receiving the sausage therein, while having closed ends to keep the sausage contained within the bun, as taught by Parth, to include both a hot dog bun and a bratwurst bun (i.e. two buns) would clearly have been obvious to one having ordinary skill in the art, as a matter of design - especially since the claimed hot dog and bratwurst bun can read on the same bun (or two of the same buns).
Parth further teaches on paragraph 47 that the bun can be dimensioned to accommodate a twelve-inch hot dog.  As Parth also teaches that both ends of the bun can be closed (paragraph 6 - “In a second embodiment, the both ends of the bun will be closed”), Parth is seen to suggest that the bun for a twelve in hot dog would also have had a depression closed at each end for containing a foot-long sausage.  Nonetheless, “Aunt Millie’s Bakehouse” evidences this by teaching food long hot dog buns, used for holding foot long hot dogs.  
Further regarding the claimed assembly, it is noted that providing a combination of buns as an assembly would have been obvious to one having ordinary skill in the art for the desirability of being able to provide multiple buns for holding various types of sausages therein.  This is further supported by “Flickr.com” who teaches an assembly of buns of differing types for hot dogs.  Also, Smith’s Quality Meats also teaches an assembly of buns for accommodating different types of sausages (see page 13 which shows differing types of buns for accommodating differing types of sausages).
As Parth already teaches that the size of the buns can vary, to thus modify Parth so as to form an “assembly” comprising a “hot dog bun” “a bratwurst bun” and “a foot long sausage bun” would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design for the purpose of having buns that can accommodate different sized sausages.
Regarding claim 2 and 3, Parth teaches that the hot dog bun, bratwurst bun and foot long sausage bun would have had a first and second end, a top side, and a depression extending downwardly into the top side, with the depression extending between each of said first end and said second end.
Regarding claim 5, the combination as applied above to claim 1 would also teach the food long sausage bun having a primary and secondary end with an upper side having a depression extending downwardly into the upper side and the depression extending between each of the primary and secondary ends.

Claims 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claims 3 and 5 above, which rely on Parth (US 20140272056) as the primary reference, and in further view of “Hot Dog Chicago Style” and “Johnsonville - Mini Brat”
Regarding claims 4 and 6, Parth already teaches that the buns can have differing lengths (paragraph 47).  
However, claims 4 and 6 claims differ from the combination as applied to claim 3 and 5, in specifically reciting the bratwurst bun length being less than that of the hot dog bun, and the foot-long sausage bun having a length that is greater than the length of the hot dog bun.
However, it is initially noted that such a modification of the prior art is seen to have been an obvious change in the size/proportion of the bun for the known purpose of accommodating known sizes of sausages while not performing any differently than what has been taught by the prior art.  In any case, Smith’s Quality Meats teaches on page 13 that there is a bun length for one type of sausage that is clearly shorter than a length of the bun that accommodates longer sausages.  (It appears that the longer sausage can be construed as the foot-long sausage bun).  Additionally, “Hot Dog Chicago Style” teaches that hot dogs can be 6 inches in length (see page 2, “Regional Variations”) and “Johnsonville” teaches that bratwurst can be 3.5 inches in length (see page 1 “3.5 inch pork bratwurst sausage”).  As the bratwurst is shorter than the hot dog, this would suggest to one having ordinary skill in the art to accordingly modify the length of the bratwurst bun as taught by Parth to be shorter than that of the hot dog bun as taught by Parth so as to accommodate the requisite size of sausage within the depression.    Regarding the foot long sausage bun having a length greater than the length of the hot dog bun, Parth already suggests buns that accommodate a foot long hot dog (see 
The combination as applied to claims 1, 3 and 5 already suggests a sausage bun assembly.  To thus modify the combination and to provide multiple buns of differing sizes as an assembly would have been obvious to one having ordinary skill in the art for the known purpose of being able to accommodate sausages of differing lengths.
Regarding claim 7, it is noted that the claim has been rejected for the reasons discussed above with respect to claims 1-6.  That is, claim 7 repeats the structural limitations already discussed above with respect to claims 1-3 and 5 and further recites the length of the hot dog bun, bratwurst bun and foot long sausage bun, which has been suggested in view of Parth, Aunt Millie’s Bakehouse, Smith’s Quality Meats, “Hot Dog Chicago Style” and “Johnsonville.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Groulx (US 5897900 - cited on IDS)
Goetz (DE 10103908) discloses a bun assembly (see paragraph 1 of the machine translation) that can contain a sausage (paragraph 5 - bratwurst) and prevent condiments from spilling (see the abstract).  Goetz teaches that the bun is closed at both ends and has a depression therein for containing a hot dog (or bratwurst) (see figure 2, paragraph 6 and 14).  Goetz’s bun can be construed as both a hot dog bun as well as a bratwurst bun.
“Build a Better Hot Dog” discloses an assembly of buns of differing types (see the first image on page 2).  
US 20120201927, US 4065581, US D205126, US D251816, US D450420, US D755468 disclose sausage buns with closed ends.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/VIREN A THAKUR/Primary Examiner, Art Unit 1792